ORDER
This matter having been presented to the Court on the petition for reinstatement to practice of MELINDA C. LOWELL of SADDLE RIVER, who was admitted to the bar of this State in 1981, and who has been suspended from the practice of law since May 30, 2002, by Order of this Court;
And the Disciplinary Review Board having recommended to the Court that respondent’s petition be denied without prejudice at this time;
And the Court having reviewed the record and the submissions by respondent and the Office of Attorney Ethics, who have proposed that respondent be reinstated to practice with conditions placed on her practice;
And good cause appearing;
*406It is ORDERED that respondent’s petition is granted, and MELINDA C. LOWELL is restored to the practice of law, effective immediately; and it is further
ORDERED that MELINDA C. LOWELL shall not engage in the practice of law as a sole practitioner and shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics, which attorney shall not be affiliated with respondent’s firm, until the further Order of the Court.